Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendments filed 9/22/22. As directed, Claims 10, 13, 19, 2124, and 27 have been amended, and claims 12 and 22-23 cancelled. Thus claims 10, 13-15, 17-21, and 24-28 are presently pending in this application.
The amendments are sufficient to overcome the claim objections and 112(b) rejections from the previous action.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 14, 17, 19-23, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 105433441 A, hereinafter “Li,” with paragraph references to English-language equivalent US 2017/0079332 A1) in view of Lee et al. (US 2006/0267614 A1, hereinafter “Lee”) and Oh et al. [US 2012/0292528, hereinafter “Oh”].
Regarding claim 10, Li  discloses a smoking set (Fig. 6) comprising: 
a heating element (specifically, the embodiment described in Par. 0023, “in other embodiments, the heating element 1422 may be formed on one surface of the ceramic substrate 1421, while the temperature sensing element 1423 may be formed on the other surface of the ceramic substrate 1421, which is similar to that in Fig. 142 but with the aforementioned difference), comprising: 
a heating body (the portion of 142, as shown in Annotated Fig. 3 below), the heating body has a first surface (“one surface” having the heating element formed thereon, Par. 0023) and a second surface (“the other surface,” Par. 0023); 

    PNG
    media_image1.png
    738
    693
    media_image1.png
    Greyscale

a heating wire (1422, depicted as a wire in Fig. 3) arranged on the first surface (Par. 0023, the third and fourth from last lines cited above) and a temperature controlling wire (1423) arranged on the second surface (Par. 0023, the last and second from last lines cited above); 
a heating pin (1424), one end thereof is coupled with one end of the heating wire (Fig. 3 and Par. 0023); 
a temperature controlling pin (1425), one end thereof is coupled with the temperature controlling wire (Fig. 3 and Par. 0023); 
a common pin (1426), one end thereof is coupled with an opposite end of the heating wire and an opposite end of the temperature controlling wire (Fig. 3), and 
a controller (“microcontroller,” Par. 0027), configured for controlling the heating element to maintain a temperature of the heating element at a set temperature (Pars. 0028-0029),
the heating element further comprises a mounting stage (Annotated Fig. 3), the heating body is connected to the mounting stage (Annotated Fig. 3 above).
Li fails to disclose the length of the mounting stage being shorter than that of the heating pin. However, Lee teaches, in a temperature controlled heating element (Par. 0001 and Fig. 2), a mounting stage (see Annotated Fig. 2 below) and a heating pin (20) coupled to a heating wire (14), in a vertical direction (left-right in Lee Fig. 2), the length of the mounting stage is shorter than that of the heating pin, and thus, the heating pin protrudes in the vertical direction from the mounting stage (Fig. 2).

    PNG
    media_image2.png
    351
    628
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Li by configuring the heating pin to be of the structure taught by Li in order to allow the heater to be connected to a power source which is at a remove from the heating element, and to allow electric power to be received through the wire which can transmit detected heating temperature to a controller (Lee Par. 0017).
Regarding the resistances, Li discloses a resistivity (and length) of the temperature controlling wire is larger than that of the heating wire (Par. 0023: “Generally speaking, the resistivity of the thermistor layer 1428 is larger than that of the heating part 1427.” The examiner notes that the relative lengths are depicted in the figure 3 which is cited above in claim 1 and clearly shows the length of the temperature controlling wire being greater than that of the heating wire. The cross-sectional area of the heating wire appears to be larger in Fig. 1, resulting in a still greater resistance of the thermistor layer 1428 vs. the heating part 1427, although the thicknesses of the layers are not specified.)
Although Li strongly suggests that the resistance of the temperature controlling wire is larger than that of the heating wire, because the exact numerical values of the cross-sectional areas are not calculated, there may be some question as to the exact resistances.
However, Oh teaches, in a heating and temperature sensing device, a heating wire having a resistance of 100 ohms [Par. 0062: “As the heating element 202, a platinum thin film is deposited on 20-nm thick titanium adhesive layer. The dimension of the heating element 202 is 1.5 mm-long, 10-.mu.m wide, and 0.15 .mu.m thick. Considering the resistivity of platinum, 10.5 .mu..OMEGA.-cm, the resistance of the heating element was designed as 100.OMEGA.”] while the resistance of a temperature sensing wire is greater at 1000 ohms [Par. 0063: “As the sensing element 204, a platinum thin film is deposited on a 20-nm thick titanium adhesive layer. The dimension of the sensing element 204 is 7.5 mm-long, 5-.mu.m wide, and 0.15 .mu.m thick. Considering the resistivity of platinum, the resistance of the sensing element 204 as described is 1,000.OMEGA.”] Note that in line with Li, Oh teaches a sensing element which is thinner in one dimension and longer (but the same thickness from the substrate, resulting in a smaller cross-sectional area) than that of the heating element. Forming the temperature controlling wire and the heating wire of Li to have the same thickness, with the width of the sensing wire being less than that of the heating wire and the length of the sensing wire being greater than that of the heating wire as in Li, such that a resistance of the temperature sensing wire is greater than that of the heating wire, as explicitly taught by Oh, would have been obvious to one of ordinary skill in the art because this allows the desired heating to be produced [Oh Par. 0063] while allowing for greater temperature sensitivity [Oh Par. 0064: “As the nominal resistance increases, resistance variation to the temperature change also increases. Accordingly, making the resistance of temperature sensor 204 higher provides increased temperature sensing resolution.”]

Regarding claim 14, the modified Li discloses the heating element set forth above. Satou, teaching the through hole above, is silent regarding a snap fit, glue or thread screws. However, Oh teaches, in a heating element having a through hole (220, Fig. 2A), an electric conductor being connected with the through hole via thread screws (“conductive screws,” Par. 0052). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of the modified Li by connected the conductor to the through hole via screws, as taught by Oh, because this amounts to a simple substitution of one connection type known in the art for another with predictable results (the use of screws does not change the operation of the heater, but continues to allow power to be transmitted to the heater).
Regarding claims 17, Li discloses the heating pin, the temperature controlling pin and the common pin are attached on two largest sized sides of the mounting stage (the stage has two largest sides, the front shown in Fig. 3 and the back opposite it, and the pins are attached on these two longest sides as indicated by Fig. 3 and Par. 0023).
Regarding claim 19, as best understood, Li-Lee discloses a temperature controlled heating element substantially as set forth with respect to claim 10 above. Li further discloses the heating pin, temperature controlling pin, and the common pin extend from said mounting stage to said heating body in a direction toward said heating body (Fig. 3, where the pins can be said to extend toward the heating body from the stage because they extend vertically to be connected to the wires of the heating body).
Regarding claim 20, Li fails to disclose the heating wire and the temperature controlling wire being symmetrically set with respect to each other. However, Lee teaches, in a temperature controlled heating element (Par. 0001 and Fig. 2), a heating body (18) having a first surface (lower surface) and a second surface (upper surface), a heating wire (14) arranged on the first surface and a temperature controlling wire (12) arranged on the second surface, 


    PNG
    media_image3.png
    363
    485
    media_image3.png
    Greyscale

wherein the heating wire and the temperature controlling wire are symmetrically set with respect to each other (Fig. 2 shows the two wires having identical patterns and thus being symmetrical with respect to each other). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Li by configuring the respective heating and temperature controlling wires of Li to have shapes such that they are symmetrically set with respect to each other as taught by Lee, because this amounts to a simple substitution of one shape of heating or temperature controlling circuit for another, with predictable results (the system will effectively heat and control heat).
Regarding claim 21, Li-Lee discloses a temperature-controlled heating element substantially as set forth with respect to claim 10 above. 
Li discloses a temperature controlling wire (1423) arranged on the second surface (Par. 0023, the last and second from last lines cited above) and a temperature controlling pin (1425), where the temperature controlling wire is arranged on the second surface (Par. 0023), and one end thereof is coupled with the temperature controlling pin (Fig. 3 and Par. 0023).
 Li further discloses the heating pin is attached on a surface of the mounting stage [Annotated Fig. 3 above].
Regarding claim 25, the modified Li discloses the apparatus substantially as set forth with respect to claim 14 above.
Regarding claim 27, the modified Li discloses the apparatus substantially as set forth with respect to claim 17 above.
Claims 13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee and Oh, as applied to claim 10 or 22 above, and further in view of Satou (US 2013/0048627 A1).
Regarding claims 13 and 24, Li-Lee discloses the apparatus set forth above but fails to teach through-holes. Satou teaches a heating wire (21) and controlling wire (32) and a heating body (Fig. 6) which is bored with a through hole (119, 319, 368, 369, 378, and 379), wherein an electric conductor (28, Par. 0084, and “a conductor” described in Par. 0070) is inserted into the through hole (“Inside each of the through-holes 119, a conductor 28 is arranged,” Par. 0084 and likewise in Par. 0070), where an opposite end of the heating wire and the opposite end of the controlling wire are respectively coupled with two ends of an electric conductor (Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Li-Lee by adding through-holes to the heating body, as taught by Satou, in order to allow the electrical elements to be connected via the opposite surface of the heating body, which may be desirable for certain configurations of the heating element. Furthermore, configuring the opposite end of the heating wire and temperature controlling wire to be coupled with two ends of the electric conductor, the common pin also being coupled with the electric conductor, would have been obvious to one of ordinary skill when modifying the apparatus of Li-Lee by adding the hole of Satou, because the wires of Li are on two sides of one surface rather than on different surfaces needing different holes as in Satou.
Claims 15, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee, Oh, and Satou as applied to claim 13 or 24 above and further in view of Zheng et al. (US 2015/0118895 A1, hereinafter “Zheng”).
Regarding claims 15 and 26, the modified Li discloses the heating element set forth above but Li and Lee and Satou are silent regarding the wires and pin being welded with the electric conductor. However, Zheng teaches an e-cigarette having wires and a pin being welding with electric conductors (Par. 0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Li by forming the heating wire, the temperature controlling wire and the common pin to be welded with the electric conductor, as taught by Zheng, because this amounts to a simple substitution of one connection type known in the art for another with predictable results (the change will not change the operation of the heater, but continues to allow power to be transmitted to the heater).
Claims 18, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee and Oh as applied to claim 10 or 21 above and further in view of Chen et al. (US 2017/0006918 A1, hereinafter “Chen”).
Regarding claims 18 and 28, Li-Lee discloses the heating element set forth above but fails to teach the heating element coated with a ceramic glaze. However, Chen teaches an e-cigarette having a heating element (“metal ceramics heater,” Par. 0022) wherein, a surface of the temperature controlled heating element is coated with ceramic glazes (“a glaze layer is provided on an inner wall of the MCH,” Par. 0022). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Li-Lee by adding a ceramic glaze to the heating element as taught by Chen so that “a cigarette…is not easily adhered,” (Chen Par. 0049).
Response to Arguments
Applicant's arguments filed 9/22/22 have been fully considered. Applicant argues that the greater resistivity does not result in a greater resistance. The examiner generally disagrees in this case, based on the geometry of the two wires clearly indicated in the figures [Clearly, as indicated in Fig. 3, the surface area of 1428 is smaller than that of 1427, and the length of 1428 is greater than that of 1427. Thus, the resistance of 1428 vs. 1427 will only be greater still], but concedes that there may be some doubt as to the actual numerical resistances, and for this reason has re-introduced Oh which explicitly discloses the relative resistances of the two wires.
Conclusion                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761